Citation Nr: 0303430	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the residuals of an 
injury to the right eye with retained metallic fragment post 
removal with defective vision, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia, 
and Montgomery, Alabama (RO).  The Board remanded this matter 
to the RO in November 2000 for additional development. The RO 
attempted to comply with the instructions on remand and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

The veteran's right eye best-corrected visual acuity is less 
than 400; however, this has been attributed to age related 
cataracts.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the right eye disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
Diagnostic Code 6077 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted an increased 
rating for the residuals of a right eye injury.  He maintains 
that the current disability evaluation does not adequately 
reflect the true severity of his disability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).    38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and a February 2002 letter provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain. 

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  He was 
also presented an opportunity to present testimony at a 
hearing but declined.  Furthermore, this case was remanded in 
November 2000 for additional VA medical examination and 
opinion.  However, the veteran failed to report to scheduled 
examinations.  The RO has attempted to gather additional 
private records from Emory Eye Institute.  In communication 
received in August 2002, the institution indicated that there 
were no files pertaining to the veteran.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

Service medical records relate that in March 1953, the 
veteran sustained a contusion to the frontal scalp and right 
cheek.  He also received a small laceration above the right 
eye.  

At a January 1980 VA examination the veteran reported that he 
was hit by a metal fragment during service.  The radiographic 
report noted a 0.3-centimeter (cm.) crescent shaped metallic 
fragment projecting on to the left maxillary sinus near the 
anterior wall.  Service connection was granted for the 
residuals of an injury to the face with metallic fragment in 
the left maxillary sinus, in a February 1980 rating decision.

VA hospital records dated in August 1984 show that a metallic 
fragment was removed from the right cornea.  

Of record, is an undated statement form the veteran's private 
optometrist.  The examiner noted that the veteran had been 
referred for removal of the metal foreign body in August 
1984.  He also noted that he was unable to correct the 
veteran's vision past 20/40.  He recommended ophthalmologic 
evaluation and suggested that the veteran's vision problems 
were caused by the old injury.

The VA conducted diagnostic testing between November 1984 and 
April 1985.  In November 1984, the examiner noted the 
veteran's visual field was much worse.  The examiner was 
unsure that the etiology of the veteran's problem was 
secondary to old trauma.  Further neuro-ophthalmologic and 
computerized tomography (CT) scan was recommended.  The 
January 1985 CT scan detected no abnormality.   The April 
1985 VA assessment noted that the veteran had decreased 
bilateral vision but it had stabilized over the previous six 
months.  There was no clear onset.  The examiner thought that 
resolving toxic amblyopia was most likely the cause.  No 
further evaluation was suggested unless there was further 
progression of vision loss.   

A VA examination was conducted in March 1986.  The corrected 
visual acuity was 20/300 for the right eye and 20/25 for the 
left eye.  In a July 1986 rating action, service connection 
was granted for the residuals of an injury to the right eye 
with retained metallic fragment post removal with defective 
vision.  A 10 percent evaluation was assigned from August 
1984 and 20 percent from March 1986.  The 20 percent 
evaluation has been in effect since that time.  

The veteran underwent VA examination in November 1998.  The 
examination report noted blepharochalasis and drooping.  
There was a good size menicus and slight ectropion.  There 
was chronic ejection of conjunctiva.  There was arcus and dry 
eye cloudiness of the corneas.  On examination of the lens 
there were large cataracts in the right with the left being 
clearer but not entirely clear.  The media was cloudy in the 
right with lens and vitreous changes.  The left lens was 
noted to be much clearer.  The discus showed some cupping in 
the 25% range.  The fovea reflexes were present in both eyes.  
The examiner noted that there might be drusen but smaller 
than hard drusen at 63 milliunits or 2 drusens at 25 
milliunits.  The vascular tree was compromised without 
leaking of blood or other materials.  There was good 
dilation.  There was good view of the left with less in the 
right.  The corrected vision was less than 400 in the right 
eye and 50/50 for the left eye.

In March 1999, the examiner submitted an addendum to the 
examination report.  The examiner determined that the 
veteran's reduced acuity was due to the presence of an age-
related cataract.  It was also noted that the reduced vision 
was unrelated to the veteran's service connected disability.

Criteria and Analysis

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES 
(Schedule), 38 C.F.R. Part 4.  Essentially, these evaluations 
are based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  

When rating impairment of central visual acuity, the 
percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  The 
appellant's sight disability has been rated under the 
criteria for evaluating impairment of central visual acuity.  
38 C.F.R. § 4.84a; Diagnostic Code 6077.  

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 
30 percent rating is also warranted under the same 
circumstances where vision in the service-connected eye is 
either 5/200 or 10/200.  Where vision in the service-
connected eye is 15/200 or 20/200 under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better, a 20 percent rating is provided.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6074, 6077.

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Special monthly compensation is payable for blindness of one 
eye, having only light perception.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.  

In this regard, the veteran was scheduled but did not report 
for VA examination in February 2002.  The veteran's daughter 
indicated in a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
that the veteran was unable to travel to medical examinations 
due to his health.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service-connected disabilities.  38 C.F.R. 
§ 3.326.. 

In Olson v. Principi, 3 Vet. App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court) 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  Where a veteran fails to 
report for a scheduled examination, and does not provide VA 
with a justifiable excuse for his absence (examples of good 
cause cited in the regulation have not been asserted in this 
appeal), or make an attempt to reschedule, the benefit shall 
be denied because there remains no adequate means of 
effectively rating the service-connected disability.  See 38 
C.F.R. §§ 3.326, 3.327, 3.655; Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  

Unfortunately, since the RO's various attempts to obtain 
information and evidence have been totally unsuccessful, the 
Board has no alternative but to rely upon the available 
evidence to determine whether an increased disability ratings 
is warranted.  38 C.F.R. § 3.655.

The Board recognizes that prior to this current appeal, the 
veteran was hospitalized in 1984 with complaints of episodic 
decreased vision in the right eye.  However, the medical 
evidence of record reflects that evaluation by an optometrist 
revealed no pathology that would have caused his symptoms.  
The VA optometrist felt the veteran's symptomatology was 
consistent with toxic amblyopia.  Moreover, the most recent 
VA opinion of record indicates that the veteran's decrease in 
visual acuity is a result of his age-related cataracts and 
not his service connected disability.  As noted above, the VA 
has attempted to schedule the veteran for appropriate 
examination and opinion regarding the symptoms that may be 
attributed to his service connected disorder.  However, the 
veteran has been unable to attend.  Therefore, the Board must 
rely on the evidence of record.  Accordingly, the symptoms 
attributable to a non-service-connected disability may not be 
considered in the evaluation of the veteran's service- 
connected right eye conditions.  38 C.F.R. § 4.14.  Thus, 
consideration of this evidence would not warrant an 
evaluation in excess of 20 percent for the veteran's service 
connected residuals of injury of the right eye.  The Board 
also notes that the record is silent for medical evidence of 
pain, rest-requirements, or episodic incapacity as a result 
of the service-connected disability.

Furthermore, the Board emphasizes that the veteran has not 
alleged, and the record does not indicate, that the veteran 
is blind in the non service-connected eye.  The Board 
reiterates that the veteran was provided opportunity to make 
such an assertion on multiple occasions during the appeals 
process, and stresses that the veteran has not made any 
relevant arguments.  Under the circumstances, given the 
current disability rating, the Schedule does not provide for 
a higher rating for the veteran's service-connected eye 
disability.  See generally 38 C.F.R. §§ 4.75-4.84.

                                                                                         
(Continued on next page) 


ORDER

Entitlement to an increased evaluation for the residuals of 
injury to the right eye with retained metallic fragment post 
removal with defective vision is denied.



__________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

